            Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 1 of 33 PageID 1




                                                    UNITED STATES DISTRICT COURT
                                                    NORTHERN DISTRICT OF FLORIDA


                           EMPLOYMENT DISCRIMINATION COMPLAINT FOR
                              PRO SE LITIGANTS IN ACTIONS FILED UNDER
                           42 U.S.C. § 2000e, et seq., (Title VII of the Civil Rights Act)
                       29 U.S.C. § 621, et seq., (Age Discrimination in Employment Act),· or
                           42 U.S.C. § 12112, et seq., (Americans with Disabilities Act)



            (Write the full Name of each Plaintiff
            who is filing this complaint. If the
            names of all the Plaintiffs cannot fit
             in the space above, p lease write
             "see attached" in the space and
            attach an additional page with the
            full list of names.)


             v.                                                                    Case No.:            \- - - ~D-
                                                                                                         c;::,Z
                                                                                   (To be fi lled-in_b_y-th_e_ C
                                                                                                                       c_\f-      ~to-
                                                                                                                            Ojj-(fi-Lc-e)- (\l\\I\J
                                                                                                                _ l_e_rk- ,s-
                                                                                                                                                      I
                                                                                                                                        c;(y

            -------------'
             (Write the fi ll name of each Defendant                                     Jury Trial Requested?
             who is being sued. If the names of all                                      • YES • NO
             the Defendants cannot fit in the space
             above, p lease write "see attached" in
             the space and attach an additional page
             with the full list of names.)
                                                                               I
FILED USDC FLND GIJ
   SEP 9 '20 PMl:49
                           v'if\
                           N \\
             NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimi nation
             ClerkAdmin/Official/Forms
Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 2 of 33 PageID 2




I. PARTIES TO THIS COMPLAINT

      A. Plaintiff

              1. Plaintiffs Name: __7)
                                     ~ ,:i~                         c/_ }~j)- -~- ' _   _,r~-
                                                                                           n ' L_l_'l_ /l
                                                                                                       _ _ _ _ _ __

                    Address: ___,
                               J......,o~ ~- -
                                             S._£_ _1/_P-P                            C,_L_f _
                                                       ~ l'__,,,f___ il_11_L_L_t:~y _ _      t-/_ __



                    City, State, and Zip Code: . Mlbf/ S)?Altlb~                              JCL,     3 )bY 3-

                    Telephone:               3"?-Jf 1-27 ~ ~                   (Home)       ~rL               (Cell)

              2. Plaintiffs Name: __/{._/,_.~
                                            ~ - - - - - - - - - - - - - --

                    Address:



                    City, State, and Zip Code: - - - - -- - - - - - - - --

                     Telephone: _ _ _ _ _ _ _ (Home) _ _ _ _ _ _ _ (Cell)

                     (Provide this information for any additional Plaintiffs in this case by

                     attaching an additional page, as needed.)

       B. Defendant(s)

              1. Defendant's Name: - - - - - - - - - - - - - - - - -

                    Name of Employer (if relevant): _ _ _ _ _ _ _ _ _ _ _ __




                     City, State, and Zip Code: _/./Y)  _ '_l _,/l _"l-_'i_ _~,_""_
                                                   _11.11/4,,                     ' ]-"
                                                                                    _    C_fJ
                                                                                      1 4"
                                                                                      _     _'-/_ __

NDF L Pro Sc 7 (Rev. 12/16) Complaint Employment Discrimi nat ion
Clerk.Admin/Official/Forrns                                                                                            2
Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 3 of 33 PageID 3




             2. Defendant's Name: _ _ _ _ _ _ __:J--''h\k
                                                      ~--=--·_--
                                                               ________

                   Name of Employer (if relevant): _ _ _ _ _ _ _ _ _ _ _ _ __

                    Address: _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ __



                    City, State, and Zip Code: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                    (Attach a page to provide this information for any additional

                    Defendants.)


II. BASIS FOR JURSIDICTION

       This case is brought for discrimination in employment pursuant to :

       (Check all that apply)

       ~        itle VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. § 2000e -

              § 2000e-17 (race, color, gender, religion, national origin) (Note: To bring

             a federal lawsuit under Title VII, you must first obtain a Notice of Right

             to Sue letter from the Equal Employment Opportunity Commission.)

       • Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §

             621 to § 634. (Note: To bring a federal lawsuit under the Age

             Discrimination in Employment Act, you must first file a charge with the

             Equal Employment Opportunity Commission.)

       • Americans with Disabilities Act of 1990 [A.D.A.], as codified, 42 U.S.C.

              § 12112 to§ 12117. (Note: To bring a federal lawsuit under the A.D.A.,
NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination
ClerkAdmin/Official/Fonns                                                               3
Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 4 of 33 PageID 4




             you must first obtain a Notice of Right to Sue letter from the Equal

             Employment Opportunity Commission.)

       • Other Federal Law (be specific) :_ _ __ __ _ _ _ _ _ _ _ _ __



       • Relevant State Law (sp ecify, if known): _ _ _ _ _ _ _ _ _ _ _ __



       • Relevant City or County Law (specify, if known): _ _ __ _ _ _ __




III. STATEMENT OF CLAIM

         Write a short and plain statement of your claim. Do not make legal arguments

         or quote from cases. State the facts which show what happened, as well as

         where and when it happened. State how each Defendant was involved and

         explain what a Defendant did or did not do. Identify how each named

         Defendant caused you harm or violated federal law. Write each statement in

         numbered paragraphs, limited as far as practicab~e to a single event or incident.

         If more than one claim is asserted, number each claim, and ensure that a short

         and plain statement of facts supporting each claim is included in the facts

         alleged. Attach no more than two (2) additional pages to state your claim.




NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination
ClerkAdmin/Official/Fonns                                                               4
Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 5 of 33 PageID 5




Statement of Claim, Continued (Page_ of__)

              10?: 1? '3 ~ ILi   l/                   tr.s   uf+ t..r          2~ s TIH./ A.,J#l,. r':> . -               f)-,L fq fl_          I1   Vl.
                             .              /J.                                <:"'                      --:-,                  ,.....
          711r/4s. tJ-F                    1,4,';U/:-ld-L                      J'c.-1'1.-v,e'i       ._t-w1+s                  r-ut~IJ           wtHtdv,-

          No        r,e.. t           o.        O::pvJvll'tcJfJ, rlf                      . J£ tlthl t_ NO                          /4,#             lA/QIL/li ,~l & J
                                                      I

           ¼;4-l                 'fHrs             -.4-LTI r/1\J. tvri-               ~ b&, Nb kl                          f-14~@          /{4-c !         .

                                 41t:M                    .4IT4,c.u, ✓ub 11- Sz. 0...u z.Nci:... H                                                   ~tJtNr'S

           vr1I f+ ,;- 7Y! fl '1                   1$ '1..          ')) t.10       ~ IC Irr "(I)   . -
                                                                         I
                                  J        /4_ t.l- -:z_                 IVJ4( D1scfl,1m                         I   vl/l+r"'tt1     ~ H 1,AJ          sr




                        (jJ.           _gvr'VlrY\~                        ~ tJo            t f!; -   ££ Q_ ve '31'2.fl                     /NvA."'i-11-S'l5         ¼A-

             {O '-t T'i ~ - rlltJ-vn. L 1                                          2rvp c. c y t~ -                  ~ ~ v rt J..-14-L      1£'.'.'<e &. LH~ s;-S

            w t. IL ~ m ,q ~                  t -            :I-         fr~t:v A' ,)    O-J ,       W v,..rn ,:i ~ I/, tL 2. C ,.q ,,                )4-r1- £
          D          r IL 'c..c... T()k.       -     rl 1+ h               r2 ~c, 'i.v'dD 7                          1 Al ll-ll. ~..4-11   s      /4.. TiIJ'I-M
           Wr-{     ~,L 'i.      L          t/-¥> D          i!_'i..C.£,,W '1 !)           /Ife-ftJ- 2 . -             ~J-1.(L         N tfrt t t/ I iJ (.,..

           II,")            S:vt?"tl-         vi SC/J'--             -     100           Jrrtrs~ -                      f/-LT/oN               , f'YJ,-t'r/)

          /0                      '
                           frh_4c_ ~ .
                  {%) tZ ~ .- /:l L, 4 1-J p-i-/                               -      3-nll tv ~ 7:::; Pu-s J/ & c, ,__ /Y1f .
              ~li<-7 'Vt. ~n c.tiJoL ~                                     -       A,011. /0 Jt:Aptvt--"9-!. - v'J\I r1L £ t,,vllP r-r
NDFL Pro Sc 7 (Rev. 12/16) Comp lai nt Employment Discrimi nation                                                                                              5
ClerkAdrnin/Oflicial/Fom1s
Cwr       oCase 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 6 of 33 PageID 6
 (j; -           It        7O      1/, 1 LI I'- ttil 1, • '7J ,.,. fl'? NIN 0                   ,4-d.//         f () I.I 5 1 -,,--,, N r   ..A

6-.   vt4-t, 1   ~r      1)/J::_   [ /IC CL.    / _, fv '7     r -,()"\ -(        J/h,,, 14--,U A- b      'rWl 1 /(.(   r   7"¾ ~ fYI 11-y       }/Ill/ t,
 @           3    a.J.       IC ,;,US ""- '-        -    /:S 5' v 1 t:,      fJ,13...., , N     CJt.   ~ n s-r.         -;;;   74 ,}m ""5r11 d"'- <;
t,J I Ttf ti v>             (h 'f i,C "-ow          L   ~ ti, 'L   0-,f._    ,   Ai f' ti   r      ,,P-Af      14-T '- ,;41-,r         cJ..
 e>c c.~ tt/N. ~ ~                     .J)10, ...,._.,(             :/w .
 f/)       2          jf'th-(      ~
       0 Cc. ft1'S. 1cJN <.. Cd! tu 'S , '1-N , .., c,. 1YI '/ 1-5 S tl'z r, w , rti i3-st1 'j lf Mi""-<-,
       / ).I u u fJ Af"       / .,_,"-'/.IC... r1J 1,,...._ To 'Y'-'f Ti.A,,.. , JO rl , , - - J/11 !Cl';,?,,,µ 5£
                             I
      /0         VVh ~ c.;1/¥J .,-          o A'-f       vJ-A-s        l'1'l i::u~i n,q-1"(         my         f1i,tJtL--t.SS 1e4d~~ /S/J,,I      -
                                                                   I
         t,i.J HI C--k..      :r    )> I   ,)   -
Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 7 of 33 PageID 7




          A. The discriminatory conduct at issue includes (check all that apply) :

                  • Failure to hire

                  ~          rmination of employment

                  • Failure to promote

                  • Failure to accommodate disability

                  • Unequal tenns and conditions of employment

                  • Retaliation

                  • Other acts (specify) : - - - - -- -- - - - - - - - - - -

                  (ATTENTION: Only those grounds raised in the charge filed with the

                  Equal Employment Opportunity Commission may be considered by the

                 federal district court under the federal · employment discrimination

                  statutes.)

          B. The alleged discriminatory acts occurred on: _ _ _ _ __ __ _ __

                  • Plaintiff sought employment with Defendant on _ _ _ _ _ _ _ or

                  GrV!as employed by Defendant from                             t/r1,/2-au'J.until   J/4~/zo zo
          C. The location where Plaintiff was employed or sought employment was :

                  Address :



                  City, State, and Zip Code:                              . . _C_, ,_'1~_H-
                                                                    _J_~_._1..            ___~_C)~r,_:).._ ~_- _ __

 NDFL Pro Se 7 (Rev. 12/16) Complai nt Employment Discrimina tion
 ClerkAdmin/Official/Forms                                                                                            6
Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 8 of 33 PageID 8




 IV. EXHAUSTION OF FEDERAL ADMINISTRATIVE REMEDIES

          A. Plaintiff filed charges against Defendant with the Equal Employment

                   Opportunity Commission or the Florida Commission on Human Rights



          B. Respondent(s) named on the charging document were:



                   (Ifpossible, attach a copy of the charges filed.)

          C. The Equal Employment Opportunity Commission: (check one)

                   o Has not issued a Notice of Right to Sue letter.

                   !?"'Issued a Notice of Right to Sue letter which I received on   .Ivi-) 1.- ? l,?, 2. O ZO
                                                                                                  1



                   (Note: You must attach a copy of the Notice of Right to Sue letter

                   received from the Equal Employment Opportunity Commission to this

                   complaint.)

          D. As claimed in the Equal Employment Opportunity Commission charging

                   document, Defendant discriminated against Plaintiff because of Plaintiffs:

                   o Gender/Sex (please identify) _ _ _ _ _ _ _ _ _ _ _ _ _ __

                   o Race (please identify) - - - - - - - - - - - - - - - - - -

                   o Color (please identify) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                   o Religion (please identify) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                   o National origin (please identify) _ _ _ _ _ _ _ _ _ _ _ _ __

 NDFL Pro Se 7 (Rev. 12/ 16) Co mplai nt Employment Discrimi natio n
 Clerk.Admin/Official/Fonns                                                                      7
Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 9 of 33 PageID 9




                 o Disability/Perceived Disability (please identify) _ _ _ _ _ _ __

                 /4'ge (please provide your year of birth only ifyou asserting a claim for

                    age discrimination) _ _ _/_CJ
                                               _<_~_._____________
                 o Other (please identify) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

         E. Plaintiff:

                 o Filed charges concerning this discrimination with the Florida

                      Commission on Human Relations on ; or

                  ~dnotfile.

         F. If asserting a claim for age discrimination, please indicate the amount of

               time that has elapsed since filing your charge of age discrimination with

               the Equal Employment Opportunity Commission regarding the

               Defendant's alleged discriminatory conduct (check one):

                /4 days ore more have elapsed.
                o Less than 60 days have elapsed.

         G. If this is a disability-related claim, did Defendant deny a request for a

                 reasonable accommodation? o Yes                   ~o
                 Explain: ________________________




NDFL Pro Se 7 (Rev . 12/16) Complaint Employment Discrimi nation
ClerkAdmin/OfficiaVFonns                                                                   8
Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 10 of 33 PageID 10




          H. The facts as set forth above in Section III of this complaint:

                  • Are still being committed by Defendant against Plaintiff

                   r:v1\re no longer being committed by Defendant against Plaintiff

          I. Plaintiff:

                 • Still works for Defendant

                 oXolonger works for Defendant

                 • Was not hired


 V. RELIEF

         Briefly state what damages you are requesting and include the amounts of any

         actual damages claimed and the basis for these amounts. Include any punitive

         or exemplary damages requested and state the reasons you believe you are

         entitled to such damages:

            ,4~ o1=:                q - I - ;;;_o ~v .£ -'rlh. -s r,, ~                              st. ,,4-1~.JN t'"72  l,           l   cffnt -rl(,,, -.

            :/' tfwL-                 10-1,"in..d1~'-t.l-z.o v1-r1.1-                         8J. 11j'A1wll1v~1/                      13tril/f1n/.l-

           61211~~, 'i.),q,y'Z. 41--1-l>
                            T
                                                              tJc..13.r~J'\ s ~ ,4pPLt -d, -/y -
                                                                               I
                                                                                                                      f        ~ 't-f L .171 I

          J/11 l}-13       IL- , .,., .,;;;               &, 'i I    21?    Lc;'   iAfl .,    ,O·I   Y'l "-1 ,c   I   C/f T     Id{    A-1'-I LJ

            Jn . .,        IJ & 1.                      ~ ""L.      A-~   t/'i:A..J 11.N e,   t0r ii/\.\ f.
         7          t2C G. V £:.~ r ./I C-£ /Pr;-(_
                  W(h/L. b                                                                    c/-    ;2 f: C ~ /v<-4-0W r1 ,,I'(/
        $t /';5StJ~u 6'r f(v~y W'f.$')~                                                       / ~ /-u1V/1-"i.                  52fl4lo/Q/lS

                                                                          Cd-U,b . C}f8_
  NDFL Pro Se 7 (Rev. 12/16) Complai nt Employment Discrimination
  Clerk.Admin/Official/Fonn s                                                                                                                  9
      Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 11 of 33 PageID 11
      I    1-Z 1 '-- , €-.r ,
                              c~\,v
        ~ 1Z l          G.. u ~~ -r          t1i J4--,        t-0 'S7 wt} b 1 S                  15 t     ?11- 11>   -    hlt/k-
lt rv-'l.     04:-            ~AIN\. ,Nrr        ,1   ~ tAU.. ,, '- "Pt ;1"i w                      Sos5      I~         StcUA.'f./J -

7>~T>VCTiC>.I           i,,       Al-I. (     VAf.    "f l-8 / ~•r- ?A-•• 6'7                           '/Jlf 5r>1-,r _¢~

?5'VL w 1-f: K • -
           ::t_ N~ ~               A    Pcfr\l...      to         {2 q   l)IZ   't...
                                                                                        I
                                                                                            1) q/7,     ht,1-<_ .
                                                                                                                /
                                                                                                                         /A/

$ ¾> \ Q;f="\ 2 ~ .. fY) '-/ w )F- 't. A~P J:                                           W~llt.     ~      t7LJ4..l.K       J'e-1'\
                             - ~wlL 4cjs£0
r,--t l ~ '>o ~fp-r~. - ....1-                                                          711,1

l   L Pt , Ilk.-       rl tt . m oIL'L 1n ~\.'--                  (3 Al~ f. - -
                   /          I


                       -111./t    ~         ~fwfrt-'vt \.(          (Ld1JL D                t/Av   i.   ?1mo rib                tPJ"-
 '~w~ /)f_ U 'i:,L~O 4l. f)                           P'\I\   L   rJ./Jl O tJ &; /{ D tJ C.. C..d''11 C;u m     11 '7\-        ~
CCA..J N sq wf',1/j ·ry;:. J11f.Y                     J'tµ,1/        jfl f       Af 5"7/J • '()!,~          tJ>,'i::> IY.0-1


Jf~f/"\µ ---
               ~cc~
Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 12 of 33 PageID 12




         Plaintiff also requests that the Court grant the following relief to Plaintiff:

         o Defendant be directed to employ Plaintiff

         cr1Je£endant be directed to re-employ Plaintiff

         o Defendant be directed to promote Plaintiff

         o Defendant be directed to




         /2.intiff seeks costs and fees involved in litigating this case and such other

               relief as may be appropriate, including attorney's fees , if applicable.


 VI. CERTIFICATION

         As required by Federal Rule of Civil Procedure 11, I certify by signing below

         that to the best of my knowledge, information, and belief, this complaint: (1) is

         not being presented for an improper purpos~, such as to harass, cause

         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported

         by existing law or by a non-frivolous argument for extending, modifying, or

         reversing existing law; (3) the factual contentions have evidentiary support or,

         will likely have evidentiary support after a reasonable opportunity for further

         investigation or discovery; and (4) the complaint otherwise complies with the

         requirements of Rule 11.


  NDFL Pro Sc 7 (Rev . I2/16) Complaint Employment Discrimination
  Clerk.Adm in/Official/Forms                                                              10
Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 13 of 33 PageID 13




         I agree to timely notify the Clerk's Office if there is any change to my mailing

         address. I understand that my failure to keep a current address on file with the

         Clerk' s Office may result in the dismissal of my case.


         Date:          9-1-JOXPiaintiff's Signatur~                                   C:-.     ~
         Printed Name of Plainti;:])A-c:/, D                                 7. '1/l   rc_L<._C;/L


         Address:              3o~ :5'-t_                       t/P.-fP'l   lllfLL'i.'t 0[21./

                                1'f Ift vl ~Pol ,cv. & ~              A-      5 )-&; .lf   1
         E-Mail Address:                      c_ f -rb "Wl t LL, L@ G- m A IL . Colv-.-
         Telephone Number:                             '3~-;}.-olf I -:}1 s8 ,




  NDFL Pro Se 7 (Rev . 12/16) Complaint Employment Discrimination
  ClerkAdmin/Oflicial/Forms                                                                          11
            Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 14 of 33 PageID 14
 EEOC Form 161-B (11/16)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE {ISSUED ON REQUEST)
To:     David Miller                                                                  From:    Tampa Field Office
        308 SE Happy Valley Glen                                                               501 East Polk Street
        High Springs, FL 32643                                                                 Room 1000
                                                                                               Tampa, FL 33602




      D           On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601 . 7(a))

 EEOC Charge No.                                         EEOC Representative                                            Telephone No.

                                                         Scott M. Kelley,
 511-2020-02406                                          Investigator                                                   (813) 202-7906
                                                                                    (See a/so the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII , the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. {The time limit for filing suit based on a claim under
state law may be different.)

      D           More than 180 days have passed since the filing of this charge.

      [K]         Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
      [TI         The EEOC is terminating its processing of this charge.

      D           The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
      [KJ         The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

      D           The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time .

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.


                                                                          On behalf of the Commission



                                                                                                                      June 26, 2020
 Enclosures(s)                                                         Evangeline Hawthorne,                                  (Date Mailed)
                                                                             Director

cc:           Leigh C. Tillman                                                        Zane Herman, Esq.
              VP, Human Resources Ruby Tuesday                                        SPIELBERGER LAW GROUP
               333 E Broadway Ave.                                                    4890 W. Kennedy Blvd., Ste 950
               Maryville, TN 37804                                                    Tampa, FL 33609
      Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 15 of 33 PageID 15

To.   Page 3 of 5                                               2020-03-11 09:53.35 EDT              18665807499 From: Splelbefger Law Grou~




                                 CHARGE OF OtSCRtMINATION
                            llll61bD•.--,llJ•~MeE1f?• S..........afWlll:fM
                                ~..,..4ifl,,c~!l(IIMbifif4-   •it-••·--
                                                            f.1orJda Commlulon On Human Relations

        ~ ;;;,.._u,           - McoiJ                                                                   ,_.. fllhllur flM/ ;-,.,.   ea.,
        Mr Oa\lid Miller                                                                                   (352) 21l1•i938
        !l!IIIJl(lldlJQt.                                               Cillt fblll#dl:IP(:adl,
        308 SE Happy vaaey Glen. High Springs. FL 32643


                                                                                                        -~
        Nll11wlf i.11• ~.~ ~ ~ l l l ~. ~ ~. w SIDW o, Local Govemmw ~lllalJB.tlllive~



                                                                                                         --
        •IMIMUtONI'- U,MOl'a-lfH&nta• .b'CJnCW~,Cll~~)                              .


                                                                                                            15+                            386 719-3845
        ~



      ...~.
        245 SWCornmerce Or, Lake Qty. F L ~




                                                                                                               M"41JOIM:illl&lt4ATIDN 'JOOICPLACt.
                                                                                                                         tll~                      ~
                                                                                                                     0111/2018                  01/2412(



        flit   ~AR. tlt~~.\t_......,,. -~~
                                             .    1bit ii 4ft amnatot to 11» Gb•rt• tlJtd "*D:IAY,
         Statemant,s>f Haan; Ruby Tuesday. and tP(telftcaffy Ben Renburg (30'J. ~ o r of Operations) and Rod M•
         (Reglonat Oifedor). dtecomfll818d agafrm "11!1 on U- ba$e of my age (62).

         fo 2018. Rub)! T ~ r e o t ~ Ht locatiQn regions. an4 lhe location i maneged ·was aulgned to I
         Renbt.JO'!f , ~ , ~ numt,er one op,et8tlnO restau111nt tn the region( Ra N $1~ July 2018). I Decame L
         Oldell manager fn tQ -~     ~ ot Che aUUtr ~ ~ndet Mr. Renburg were much                           Tho three me   younger,
         recenttv p-amoted GM's:wen, under-"40. Jwas never asked to tour hil area to be 1nttoduood fo hi• ntanaQerl ors
         ltu~ slBftd,ud$ t\9 has • for hi& disrtCt.. tllis is eusl~ ancl wu cooductOd fQr th~ maoager tn l.itabauee wlJ
         she came on ·board • fitW ~ . . . , . me.
                                                       ea
         lmmedatety after l w~ autgned hit- regton¥Mr. RentMJrv be.qall .unde,mitfing my authO(ity In an.effott to hara
         me and 6Ubjeding me to dsJ)Ml1e 1reatment as e.offlPMtd to my tlgnfficantJy younger counta,parte. For examp
         Mr. RanbU11J ffM>l«ld               mr
                                     IMlittoriiy to ptovkfQ taisee to eJigft)f4 employees, requiring me u,. o~ra hle ~     -
         glve ramea, t wu ltte last m the dsttict 10 receive the tnaenes for my team after 4 months ct raquesur,g 1
         contrast. Mr Rom,u:rg ~ not under(nine the                 ~ounoer
                                                                     men&genl of other focationa in this manner I reponed ~
         Renburg-·s ~ ac:alafls to- M,. ~ but Mr. Muon did not lake any remedial acbcn out
         discri~natory anfmus .for ff.JV age.

         Continued on·                  •2
       l Mfll 1111 c:h9t Alch.-tdhl'!it
       --111$~111da,ao._..._ .......
                                             ~oc.-,
                                       li9 8rale.t t - . . ~.if.lllt'. f lltC
                                                       .__..__,.w~fllllr
       ~IMIII !l\tl'Wt pr~"fltf~dl~tfwi!l\~ptaeMllll'lo
      __,,_ _ _ _ _ _...___ _ _ _ _ _ _ _ _ _ _ _ _ _ ltWe.11111t"dlr!n~~1twitnu1dlt111_.,.a:t1111~mdfaltlllllllwt
       Fii.dl!R Ulklcfpmatsrot~ .... ._.._.ak.vt 1111d l:Olff4, ,._ ufmy ~.lllfallNllan .lhdllalilrf.
                                                                                        -lllmtl,11,111£ OF ~ 1
       Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 16 of 33 PageID 16

To.    Page 4 of 5                                       2020-03-11 09.53.35 EDT         18665807499 From. Spielberger Law Grou




                     CHARGE OF DISCRIMINATION




      ntti- PAA-TICI.IUMARI! It/ ~pq,,,~~ .iJ,NIJ . u t r , ~   .

       Continued from ,page 1

       tn response. Mr Renburg retall,tod against me ror repoc:1ing .hfm by altlfm9 my SCMdl.de. The other
       managers and t had ooltabofated le;. create a 8'l iiChedule that ensuted ~t?nd effid~t overaght. tor
       the reat.turant staff. Mr. Ronbu(g fo«l8d rnelo repeady fl!do ll'te ac:hedMle before app,ovff'IQ it to prtM)nt me
       from htWing consistent days off; _-Mr Re.nburg's chclnmlnatoey lntetrf..-enco-wilh ~ location~ schedute dtOve
       one or w, olher managers to resign, leaving rrn,.sevmery undenttsffect

       A11er ~ g a ~ r                at'KJ(t•. Mr;. Rer,b\lyg ~r1Vld to -~               .and . roteOate .againll1 me by
       retualng to BSSlst wtth staffhtg, and in fSd ludher Ribot.aging my location. For e,cempte-, Mr. ~burg decided
       to l:arminQ my easistant manager to furtit,r deplBte qiy       .«.  Thon Mr. Renburg fort:ed me to concsuct the
       terlfinallon de.spite the rac.t thsf Mt. FJeffbUftl wa ~ for .cortducQng· .~                      of ~ l
       level empJoyees. Additlonaily. Mr~ RenbUrg forced one of my employee$ to traf11fer to n different locatlotl
       untSer the pretext that tho emP!O)'ee had previously dated one m my other emp1o_yaes         nmtt   years aQQ. Mf.
       Ftenburg'a purposeful short staffing put Jnaeased 8ln!in on my staff and m,-tf. dectWed staff morale, and
       caused me: to work_oppressive hours. h wasn't untif the company ootlt:ed f hed faoged 7 consecutive days. 75
       hours, lhlll Mr. Ren.burg aenl manager s~pport to my loceBon in December of 2019. ConYGrsety. Mr. Renbur~
       did not subject my ~lgnfflc:antly tounger counterparts-to lhfS ldnd of b'Ntmllnt

      To ·f\.u1her cUscnmlriat~ agatr,st, me, Mr. Renbwg conducted a bt86ed nwi.W or my location and perlormence
      after he d~etad ~ - ,r, ·lntentl~iilly inteml!Wing only new, ~ eii'f)loyees. At thia -tirne he also
      tQOk Um opportuntty.- _~o ~rd • lwt thre& additional foaeaMS without ffiY knowledge, one of 'Which wn to
       an :employee 11\a:t ·.had just recefved a float ~ notice for attendance 2. ~ prior. • reported 111e
       dllCfirrinatory revtew.·~   Mr, M.ason.

      fn&tead of laking "1~di~ actfon-. Mr. ¥"ason ,.lffled-Mr. Rent>YJg'i diS(:ri,Jinaklfy conduct by tennlnating me
      uMar th& pretekt or_~m~nager conduct policy'" with Mr. Renburg.. It.{$ .appa,em that Mr. Mason terminated me
      due 10 my •       end: tri retaliat!Qn ~ my ~~ ~ans r9Qal'di"IJ Mr.. R ~ , my substantially
      youn~ $upeNtaor.

       I b"'° .been emplqy~,by RIJby Tuesday tqr-over ·1·7 ysats. I haW -ne!f8f _,. doQJmanled:tor 811Y·typ$ of
       manager mllcoodu~.·4·teet r epftorrize :the -..Compeny-. Cont vatua&' • of Attwde. leamwo.lk, \NDJk ethics,
      Integrity, and a Passion ~r the business. Ben RenbtJqj has a personat lssue with my &QB and tlXperiance He
      represenl$ the tx>mpany.

      .~ n t ,o!,.QJ1mm,IQ11Jon: I believe f hav,;t been dlsoiminated agafnit because of my age (62) in
       vio~ion ofthe Agff Olscrimlnelion In Empla,,ment Act of 1967 end the FIQrida CiVII Alghts Act ot 1992.




                                                                                           MAK I I LUlU

                                                                                      Tampa Field Off ice
      Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 17 of 33 PageID 17

To:   Page 5 of 5                                            2020-03-11 09.53:35 EDT                  18665807499 From. Splelberger Law Grou


       1-:-~-'"'"""-~._,,,-,--,.,....,~-,---:--,----,---,-----1 I ,....,Gt Mlrr!tltlll I hnlrrt!lld lfl1 abor-e:dlafOc, Alldlhct lt il tr04l Ill
        I dltd,.-,hr urtdel penally ol ~ lturt.lht abc,yo ii tl\lfl 11nd·CQAttd. the ~ of .              •kllmlttloA
                                                                                                          end Niel
                                                                                 IHO,.,.~Ol'COWlMfWIT


                                                                                 6lJO!;Cflll\l\O~tMOflri T08UOAt Ill! Tffl6 ~TF
                                                                                 1,-,1/1.~,-&I')




                                                                       Received
                                                                        MAR 11 2020
                                                                   Tampa Field Office
Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 18 of 33 PageID 18

    Ruby:                                                                                         333 E. BROADWAY AVE .
                                                                                                  MARYVILLE, TN 37804
                                                                                                  PHONE:    865 .379 .5700

    Tuesaay
                                                                                                  www .rubytuesday.com




      ALL INFORMATION PROVIDED HEREIN SHALL REMAIN CONFIDENTIAL




March 30, 2020

U.S. Equal Employment Opportunity Commission
Tampa Field Office
501 East Polk St.
Suite 1000
Tampa, FL 33602

RE:      David Miller, 511-2020-02406

Dear Investigator:

        Respondent Ruby Tuesday ("Ruby Tuesday" or the "Company") respectfully submits this
Position Statement in response to the above-referenced Charge of Discrimination ("Charge") filed
by David Miller ("Miller" or "Charging Party"). 1Miller charges that he was discriminated against
and discharged on the basis of his race, national origin, and age in violation of Title VII of the
Civil Rights Act of 1964, as amended ("Title VII"), as well as the Age Discrimination in
Employment Act ("ADEA"). Ruby Tuesday denies that Miller was discriminated against on any
basis, and in support thereof, it shows the following:

A. Ruby Tuesday Background

       Ruby Tuesday owns and operates Ruby Tuesday casual dining restaurants. Ruby Tuesday
owns or operates over 350 Ruby Tuesday restaurants in 38 states and 11 countries. To offer the
very best customer service and workplace for its employees, Ruby Tuesday is committed to an
environment of non-discrimination and non-harassment. Specifically, Ruby Tuesday maintains
1
  This position statement is based on the facts as presently known to Ruby Tuesday. The contents of the position
statement are not intended to constitute admission and are subject to change based on the discovery of additional facts.
Ruby Tuesday reserves the right to add to and/or modify its position statement. The position statement is solely for
the use of the Equal Employment Opportunity Commission ("EEOC") in connection with the EEOC's investigation
of the Charge. This disclosure of information to the EEOC is for purposes of its investigatory proceedings and is not
and should not be considered a waiver of the attorney-client or attorney work product privileges, which Ruby Tuesday
maintains herein.
Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 19 of 33 PageID 19

    Ruby,:                                                                                   333 E. BROADWAY AVE .
                                                                                             MAR YVILLE, TN 3 7804
                                                                                             PHO NE:   865 .379 .5 700

    TuesH.ay
                                                                                             www .rubytuesday.com




an employee Code of Conduct expecting its employees to uphold the highest standards of
uncompromising ethics, including refraining from discrimination and harassment and reporting
same if witnessed or experienced in any respect. Further, Ruby Tuesday maintains and trains its
employees on its Equal Employment Opportunity Policy as well as Non-Discrimination and Anti-
Harassment Policy which prohibit harassment and discrimination on any protected basis,
including, but not limited to, sex discrimination in all aspects of its business and operations.
Likewise, Ruby Tuesday maintains an Open Door and Non-Retaliation Policy encouraging
employees to bring their concerns to the attention of management and/or through an employee
hotline known as the Team Member Connect Line.2

         To ensure that each employee, understands Ruby Tuesday' s commitment to anti-
harassment and anti-discrimination in its operations - whether it be related to employees or
customers - Ruby Tuesday educates its Team Members and Managers on its many anti-
discrimination and anti-harassment policies. With respect to Managers specifically, Ruby Tuesday
demonstrates its commitment to anti-discriminatory practices within its Business Conduct and
Ethics. 3The Policy states, in part, that in accordance with all applicable federal, state and local
laws, "[h]arassment or discrimination of any type or any nature, whether based on race, gender,
sex, sexual orientation, age, religious affiliation, disability, pregnancy, national origin, genetic
information, or any other protected category, is wrong, unfair, and will not be tolerated," and that
"[a]nyone who engages in harassing or discriminating conduct will be subject to discipline, up to
and including termination." Miller, like all other Team Members, received a copy of the Policy.
Accordingly, Miller was expected to know and understand the Ruby Tuesday policies and any
methods to report violations of those policies.

    B. Miller's Background

        Miller (63 yo, W, M) worked for Ruby Tuesday as a General Manager with a hire date of
June 17, 2002. He was terminated from his position on January 24, 2020 by Regional Coach, Rod
Mason (59 yo W, M) following several months of inappropriate comments and outbursts towards
his manager, Area Coach Ben Renberg (43 yo, W ,M). Mr. Miller was replaced by an Assistant
General Manager from this location, Jeanette Young (39 yo,W, F). At the time of Miller's
separation, Mr. Renberg had 12 General Managers reporting to him, of which 75% were above the
age of 40. See Exhibit E, Ages ofGMs.



2
  See Exhibit A, Code of Business Conduct and Ethics. , Exhibit B, Equal Employment Opportunity Policy, Exhibit C,
Non-Discrimination and Anti-Harassment Policy, and Exhibit D, Open Door Policy
3
  See Exhibit B, page 6
Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 20 of 33 PageID 20

   Ruby,:
                                                                                333 E. BROADWAY AVE .
                                                                                MARYVILLE. TN 37804
                                                                                PHONE:   865 .379 .5700

 Tues<iay
                                                                                www .rubytuesday.com




        Miller's employment with Ruby Tuesday was not without incident. On or around March
2019, Miller's Manager, Ben Renberg began hearing complaints from team members about Mr.
Miller, namely he was not pulling his weight, he was unapproachable, he had favorites, and he
was not in the building when he was supposed to be. For this reason, Mr. Renberg and his manager,
Rod Mason, pulled together a cross section of team members and held a Quality Circle to hear
their concerns. It was during this Quality Circle that many of the aforementioned concerns were
confirmed. Following the Quality Circle, a one on one was held with Miller to provide him with
this feedback and suggestions on how he could improve his performance.

       It was during this feedback that Miller first became confrontational and grossly
insubordinate blaming Mr. Renberg for the situation and failing to take ownership or listen to the
feedback. Miller had to be interrupted during his unproductive outburst and a later discussion
scheduled which included Mr. Mason. A day or two later, a meeting was held with Miller, Mr.
Renberg, and Mr. Mason at the local Holiday Inn. Miller appeared to receive the feedback in a
constructive and well accepted manner.

       Renberg believes Miller improved his performance and conduct. However, in December
2020, the new Assistant General Manager, Jeanette Young, approached Renberg with statements
she had been hearing. She shared with Renberg that Miller was not very detailed with the team,
doesn't hold team members accountable and was saying negative things about Renberg such as,
"he got his position out ofluck," "he was promoted too early," and, "he was Rod's boy."

        On or around January 15, 2020, Renberg sat down to conduct a verbal warning with Miller
reviewing P&L (profit and loss statements), his unusually high turnover, and his behavior. It was
during this meeting; Miller began to yell and shout profanity at Mr. Renberg forcing him to halt
the discussion. Mr. Renberg contacted Mr. Mason about the situation and after consulting with
Human Resources, made the decision that termination would be the outcome.

       Mason and Michael Clair (Human Resources Business Partner) met with at the Holiday
Inn with Miller on or about January 20, 2020. It was during this meeting Miller was told he was
terminated for violation of Management Code of Conduct, See Exhibit F, Manager Code of
Conduct Policy.

   C. Response to Miller's Claims of Discrimination

       Miller alleges that he was discriminated against on the basis of age (63). Ruby Tuesday
denies that Miller was discriminated against on any basis. Rather, as set forth herein, Ruby
Tuesday terminated Miller based upon legitimate, non-discriminatory reasons.
Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 21 of 33 PageID 21

   Ruby:
                                                                                   333 E. BROADWAY AVE .
                                                                                   MARYVILLE, TN 37804
                                                                                   PHONE:   865.379 .5700

 Tuesaay
                                                                                   www .rubytuesday.com




       1. Miller was not discriminated against on the basis ofhis age.

       Miller claims he was discriminated against on the basis of his age (61) as it relates to team
member raises. However, this claim is meritless, as the protocol for raises is for the Regional
Coach, in this case, Mason, to approve all raises. This was a procedure throughout the organization
and Mr. Mason required Mr. Renberg and all Area Coaches to first review raises before presenting
them to Mr. Mason. See Exhibit G, Interview Notes_Rod Mason.

        Miller also alleges his schedule was changed because of his age. There are guidelines for
all managers to follow as to the number of days worked per week, the specific days worked, and
the shifts worked. All managers were required to submit their schedule for approval and alterations
may be made accordingly.

        To establish a claim of age discrimination, Miller must prove that age was the "but-for,,
cause of Ruby Tuesday's decision to terminate his employment. Gross v. FBL Fin. Servs., Inc.,
129 S. Ct. 2343, 2350 (2009). This means that the adverse employment action would not have
occurred without the consideration of her age; stated differently, consideration of her age cannot
be not regarded as a cause of his termination if her termination would still have occurred without
it.

        This region employed a majority of managers over the age of 40 (75% over the age of 40,
with two being over 60). There were three under the age of 40 (25%). It follows that as similarly
situated employees outside of Miller's protected class, these three were not treated differently or
more favorably than Miller. Ruby Tuesday did not consider Miller's, nor anyone else's, age in
arriving at its adverse employment decisions against them. Even if Miller were able to produce
some evidence to show that age was at least one motivating factor in his termination, it is clear
from Ruby Tuesday's records that he still would have been terminated as a result of his outburst
and insubordinate behavior towards his manager.


   D. Conclusion

        Miller's allegations of discrimination and retaliation on the basis of age are clearly without
merit. As the facts and evidence demonstrate, there is nothing to substantiate Miller's allegations
in any way that he was discriminated against, nor is there any indication that his termination was
in any way related to or associated with his age. Considering in isolation the sole factor of his
Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 22 of 33 PageID 22
                                                                                333 E. BROADWAY AVE .

  Rubx                                                                          MARYVILLE, TN 37804
                                                                                PHONE:   865 .379.5700

  Tuesttay
                                                                                www .rubytuesday.com




multiple and repeated Policy violations, it is indisputable that Ruby Tuesday had legitimate, non-
discriminatory reasons to terminate Miller's employment.

       Because Miller is unable to support his allegations, this Charge of Discrimination should
be dismissed. Should you have any questions or need further information, please do not hesitate
to contact me.

                                     Respectfully,


                                     Isl Leigh Tillman
                                     Leigh Tillman
                                     Vice President, Human Resources

Enclosures
Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 23 of 33 PageID 23



                                 EXHIBIT D
Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 24 of 33 PageID 24



Open Door & Non-Retaliation Policy

We want to hear from you I If you have concerns about your work, work environment, Team, Team
Leadership, policies or any other work-related issue, please feel free to discuss them with your Manager.
If you are not satisfied with your Manager's response or feel you are unable to discuss the matter with
your Manager, you may choose to discuss the issue with your DO, VPO, SVP, Human Resources or
through the Open-Door Line at 1-800-633-8483.

At Ruby Tuesday, Inc. Team Members are free to raise concerns at any level without fear of retaliation.
Supervisors may not retaliate against any Team Member for making a complaint, Retaliation will result
in termination. The Company simply does not tolerate retaliatory behavior from its Team Members,
especially those employed in a supervisory capacity.

Open Door Line at 1-800-633-8483

©8/9/2019
Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 25 of 33 PageID 25



                                  EXHIBIT E
Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 26 of 33 PageID 26



Ages ofGMs




Over40           75%
Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 27 of 33 PageID 27



                                  EXHIBIT F
Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 28 of 33 PageID 28




                                                                                   Investigation
RubyTuesday                                                                    Interview Notes


      Investigator
            Name     Leigh Tillman                    Interviewee Name        Rod Mason
                     VP,       Field       Human
Investigator Title   Resources                            Interviewee Title   Regional Coach

                     X By Phone                             Interview Date    3/23/2020
          Method
                      •   In Person


Questions to Consider:
•    Whathappened?                                    D     Tell me more about that.
•    Who was involved?                                •     Is there anyone else I should talk to?
•    Who initiated it?                                •     Is there anything else I should know?
•    When did it happen?
•    Who else was there? Witnesses?
•    Where did it happen?


Notes:

What happened with raises? Did you require all managers to get approval before processing a raise?
Why or why not?

Started under Marty Ritson and continues-raises were discouraged because wage rates were climbing.
Policy was no wage increase unless they went through the Regional Coach and the RC had the final say.
Ben was not allowed to give raises without Rod's approval. This was the case for the enterprise.




Did David ever complain to you that he was being treated differently by Ben?

He did. I recall after a Quality Circle meeting and we were having a visit. He felt like Renberg was
micromanaging him. I told him Renberg practices exception management. If you are having an issue,
he's going to stay on you until you get it done. I always listened to him but when Dave brought an issue
to me about Ben, I'd bring it to Ben to discuss the friction. Before Dave ever came to me, we were
having issues with Dave. He was a little bit of a loose cannon. We did a quality circle which was a fair
representation of staff by position and tenure. All the feedback was consistent with Dave practicing a do
as I say not as I do philosophy. Complaints that he was lazy, not available when needed, selfish with his
schedule, plays favorites. After that feedback, Ben worked with Dave to seek common ground which
could possibly make him feel he was micromanaged.
Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 29 of 33 PageID 29




Why did you have the quality circle in first place?

Morale not good; team members complaining; had lost some good people. Had an Assistant Manager,
Angie, that I was really fond of. She was very smart, good operator, good with people. Thought she
could be a really good GM. She started to hint that she wasn't happy-carrying Dave's workload, working
around the clock. The big blocks were I liked her and she raised the flag that she was having difficulty.
Asked a few questions and discovered the morale was bad. The schedule was an issue at one point-I feel
like we tried to respond in an urgent manner, but we were down a manager. We overworked her and
Chili's offered her a good job with a significantly higher salary. She was very polite and professional. She
would have come back if Dave wasn't there. She reached out to me on Linked In. I had Ben reach out to
her.

Robert May-we dismissed; I'd have to check my notes. I do remember performance, timeliness,
tardiness, some policy violations. I think his last few days he came in under the influence. A series of
poor judgement, poor performance issues. And I believe there was friction between Ben and Miller on
this. Just can't remember.                                                  ·

Why was Dave terminated?

Guessing it's been two and a half months. For Ben's sake, I'd ask Clair (HR) if Ben had what he needed to
discuss Dave-some of Dave's conduct was insubordinate and vulgar; the way Dave spoke to Ben was
inappropriate. I had seen similar behavior when he worked for Rich Rylke. The final straw was that we
were putting in new management in the restaurant. The Shift Leader we were trying to promote had
sexual relationships with the team . Dave was talking poorly about leadership-Ben, me, the company-he
was creating dissension. It was either Kat or Jeanette, or both, the new manager Jeanette called and said
this is really weird. This is how Dave is talking about you and your leadership. That created more
dissension with management. That's when HR finally said, yes, this is enough.

I met Clair and Dave at the Holiday Inn for the separation conversation. I told him something like Dave
we're letting you go because of management conduct. I walked him through a brief history of all the
notice and opportunity we'd provided and most recently his blow ups with Renberg and finally, the
dissension and comments to Jeanette and Kat. He asked for specifics and Rod had already pointed him
to three episodes he was directly involved in. Told Dave, he couldn't get more specific than that.

The only other thing, Dave has had a history when he had fraternizations issues-meet the team at the
Jacksonville Landing for events. While I can't remember specifics, he was demoted and put in Lake City
from Gainesville. He behaved himself and got re-promoted. Under Rich Rylke, he was looking at
termination for similar reasons, wouldn't work nights or weekends. I never had anything concrete.

Angie is not a team member any longer, but she was employed through the entire episode. She may be
good to speak to. She was along with it all. She' s the voice of reason. She'd be pretty objective. Jeanette
would be pretty objective. She had no idea of the history or the friction between her and Ren berg. Abe
knew; I approached him at the time and said I can't get into details and counting on you to help with
transition. First response was look; I like the guy, but I totally get it. I was expecting push back and his
response was "I totally get it."
9/8/2020    Case 3:20-cv-01263-HES-JBT Document 1 CIRCLE
                                           QUALlTY Filed :MEETING.jpeg
                                                          09/09/20 Page 30 of 33 PageID 30




                 Re: Quality Circle Meeting 3/4/2019                                                                         Page 1 of 2


                 Re:_Quality Ci~cle Meeting 3/4/2019
                 Ben Renberg
                Sent: Friday, March 08, 2019 10:56 PM
                To: 4680 • lake City FL


                 Sorry. Just saw this. I'll review wi~1 you on Tuesday

                 Thank you.
                 Ben Renberg
                 Director of Operations Ruby Tuesday
                 904-58 -6086
                 brenberg@rubytuesdav.com

                 Sent from my iPhone

                 On Feb 24 2019 at 5:00 PM. 4680 -Lake City FL <RT4680@rubvtuesdav.com> wrote:

                          Ben,
                          1 have a couple questions If you don't mlnd.
                          l. What prompted the meetlng?1 2. When was the last time you conducted one. 3. Are you
                          conducting this yoorself?
                          Just curious, never thought to ask. Trust me I love the concept, just not sure of the motive.
            ------- - ------- Than   --------- ·---- ~------- ----- ----- -- -~- ·-- ~.. -~ ----- · ·--   --·-·--   ~   ··

                           David


                           From: Ben Renberg
                           Sent: Sunday, February 24, 2019 3:02 PM
            -- ·- --·-·· ·tot4Gao : Lake dtf r=c-·· --···             · -------- -· ·
                           Subject: Quality Orcle Meeting 3/4/2019
                           Please join me for a Quality Circle meeting from 3 to 5pm on Monday March 4th. Meetfng
                           will be held at the Holiday Inn located next to the restaurant.

                           This meeting is designed for you to provide in ight to any concerns you may have with.in
                           lhe resiauram. IL will be you opportunity to speak to those concerns and offer your thoughts
                           on what olutions may help improve your ability to deliver great Food & ervice in a clean
                           restaurant.

           ________ ---~---- !f YQU. ~r~ int~r; _•~fl in att J!d_i;lg_pJ~ sp~~ -~vi~_Qa~~ L~~gi_~ ~~ -~he)' ~yjll put )'~U ~.!1 ..
                           the list. As always you may contact me as well You will be paid for the time at the
                           meeting,




                 httn,;: •//rtmn i1? mhvtl IP~ili:i v rnm /m .vJ:1/?,:if>=hPm&t=r PM              ntP.& irl=R PA A A A... 1/ I 0/ .0 IC)

https://mail.google.com/mail/u/0/?tab=rm&ogbl#inbox?projector=l                                                                            1/1
9/8/2fJ20      Case 3:20-cv-01263-HES-JBT Document 1 QRCLE
                                               QUALITY Filed 09/09/20
                                                             NOTES.jpeg Page 31 of 33 PageID 31
                                                                       Gmilll • Quality Gn:lc Nu1e,;




        M Gmail                                                                                        David Miller <cptdmlller@gmall.com>



        Quality Circle Notes
        1 message
            Ben Renbetg <BRenberg@rubytuesday.com>                                                              Sat, Mar 16, 2019 at 9:07 AM
        To; David Miller <cptdmlller@gmall.com>
        Cc: Rod Mason <rma.son@rubytuesday.com>




             Dave, thanks again for the time yesterday.
             Below are the bullet points from th& QC meeting. I look forward to catching up with you when I return from vacation.
             I will make sure I indude you on any oommunfcatlon I have with any of your teams or mgrs. and wodc through YOt.l in most
             cases.


                 • Communication needs to improve
                      o Teams feel uninformed when it comes to Promotions, Menus Roll outs, Schedule Changes, Staffing needs,
                            ect
                        o   Veteran teams feel New Teams are undear on job responsibilities. (AM utility Is an example, Team wor1< tn
                            the HOH wtth Dish Pit Is another example)
                        o   Praise and AccountabllitY needs Improvement
                                • Teams don't feel apricated or thanked for actions. {Thank you wiD go a long way)
                                • Accountability (Teams unclear as to why some top performers are held more accountable Chan
                                   others) People show up late or miss shifts with no accountablllly in their eyes (May need lo give
                                   them some Insight not a lot of details, but enough so they feel mgrs. are aware and holding the llne.)
                                   Worst Is when teams do acts that most would be termlnauon worthy (Example Steve and JotV\ •.. Both
                                   have been counseled)
                 • Schedules
                        Teams feel over wor1<ed and don't see balance in the schedule day to day, night to night. Would follow S4S
                        o
                        labor card from HS to make sure Schedules are built effecllvely.
                      o Comments were made that Dave's shifts are stacked with talent but when he leaves we have weaker
                         teams. {Would suggest better balance In Mgr Scheduling and better placement of teams with strengths .
                 • Support
                      o Need you to be more approachable, and Genuine with you actions towards teams. They need what they
                        need, th&y need to feel that their needs are important. They feel that you give the Impression/actions that
                         your needs are more Important than theirs or the whole team's needs.
                              • Some teams felt bullied or that your unapproachable because your In one of those moods.
                      o Need you to have a more lmpactfUI presents Whlle In the Restaurant Teams under th& Impression your
                        more concerned about your personal lime than making Improvements to th& wort( environment
                      o Teams are looking for you to feel their concerns (Wlether Ideas of the restaurant, or conoems With other
                         teamS/WOrl< environment) are important and handled with a sense of urgency, alOng with follow up to
                         validate concerns have Improved.
                      o HOH felt your HOH skill set ls weak (Not conoemed about your ability to work a posillon, but your abll ty to
                        help them be set up for shiffsi direction and support to be shfft ready.)
                      o Develop a catering delivery team. (Bartenders laking orders and not being back until mid or post lunch rush
                        Is not an option.)


             I am not looklng for everything to be perfect, but I am looking for teams to say things have changed, actions are
             Tmprovmg, and they feel better about the leadership you're providing them                  •




https://mail.google.corn/maiUu/0/?tab=nn&ogbl#inbox?projector-1                                                                                1/1
9/8/2020      Case 3:20-cv-01263-HES-JBT Document 1FRUSTRATED.jpeg
                                                      Filed 09/09/20 Page 32 of 33 PageID 32
      1129nmo



        M Gmail                                                                                        David Mfller <cptdmlller9gmail.cam>



           Frustrated
        2messages

        David Mftler <cptdmlller@gmail.com>                                                                          Fri, Nov 2, 2018 at 7;34 AM
        To· B(fl'fRentielg <BR"enberg@r0b1toe$day:c:om:,. ,, , , .•.-.-,.- -----·
        8cc: Lisa Miller <bunnisa@gmall.com>

            Ben first I want to apologize if t was insubordinate with you In any way. Toal is not my intent.
             I am very frustrated with some of the things that are happering right now.
             Ifeel that Robert May should have been placed on a development ptan by you on the 31st of July When I documented
            him and we sat down and discuss his progress or lack thefe of. I feel Uke you micro manage some things, ie; guest
            complaints • manager sdledules Wheo I think management development developmeolshoold be In your realm of
            responsibility,
            \Mlsn.J senlyou the email from my.plumber.about 1hanew payment policy,J was.asklngJ.or a n ~. oo.1t-.15 j.:;tt.,Icn
            this vendor. Toe policy is clear, cidit't need rt explained.
            \/Ihlen. I tak_e money out of my pocket to buy aJaJmbers Of coffee because I don't want to hear you tell me to drive a
            hundred miles to get them, I see that as a problem.
            And lastly but most important. My team. I think I have made multiple requests and received little movement Actually
            none. Very frustrating.
            Vendor can't adapt. get a new one. Teams don't agree With the new way we do things, get new 00e$. Manager doesn't
            have the aptitude for certain tasks , fire him and try to get anoth«one.
            I would hope that we could sit down soon and disa.,ss some of my frustrations You were DO of the year. I am a GM that
            haS-tieen ,n the fop -1°0'6 peifot 1rnng restaurant fof yen.--, th.ii<woiking-fogefhei we coold ac.i:ori,plisff great fiilngs fur our
            company, oursel\18S and our community.

            Oavld


        Ben Renberg <BRenberg@rUbytuesday.com>                                                                       Fri, Nov 2, 2018 at 8:05 AM
        To: David Miller <cptdmiRer@gmatl.com>


            We' ll talk.

             ot going lD do this over email.

           Thank you for the communicaliOfl and apology.



           Stop laling CllUf1\!Y W l of )'uw puclu:l tu bu} itemi.. l fk:\'er asked ut     pcd an_yurn:; lu Ju that Put lhc: n:.ccipts In l    y
           as paid OUl$ and gel ywr ~ y back pie c.

           {OUal-,tlatbidde!IJ -- - ----------- ----   ---~----- -----~- __ _




https://mail.google.com/mail/u/0/?tab=rrn&ogbl#inbox?projector:=1                                                                                   1/1
              Case 3:20-cv-01263-HES-JBT Document 1 Filed 09/09/20 Page 33 of 33 PageID 33
To:       Page 2 of 7                                                2020-03-0515:22:17 EST                     1666560/4~~ rrom: ::;p1e1oerger L.aw~roup           1




                                                              ll'J SPIELBERGER
                                                              .,..LAW                       GROUP

                                                                              March 5, 2020
      A'JTORN'EYS AT LAW                                                                                                                      omCES
      Jam.-, Spidl~l'!,"'T j_;t          VIA FAX: l {813) 228-2841                                                                            Char.lest<>11
       GabrielkKlcpper      *t • *•:I:   Equal Employment Opportunity Commission                                                              Tamp:,
       Lisa Sd1eit,ly*                                                                                                                        O,i~,•
      l..u1c Hcnna11   *                 Tampa. Field Office
      Jeffrey Del Rio *❖*
      Ch1il;ropher .'\.. FeuncU   *
                                         501 E. Polk St., Ste. 1000                                        Received                           All:uua •
                                                                                                                                              (11arkxtc •
      Ahby Salzer* A                     Tampa, FL 33602                                                                                      Hakigl1 •
       Ga11· M;mor.do * * * •
      Jo,;.hua Robc11 llkh *V
                                  +                                                                         MARO 5 2020                       Olia11do·
                                                                                                                                               Jacksonville•
      Eric D. Roi,'l'-rs
      Eric Bossard! *
                        *•                      RE:     Employee:        David Miller                  Tampa Field Office
                                                                                                                                              I-"\·. Litudcrdalc"
                                                                                                                                              Au:-.tin•
      Sa11uiel Doxs,.-c *                                                Ruby Tue~·,lay
                                                        Employer:                                                                             Huusu,11 •
                                                                                                                                              Dalla~•
                                                                                                                                              l'hiladclµhia •
                                                                                                                                              l'insh1rr&h •
                                         Dear Sir or Madam:                                                                                   Arlingtou •
                                                                                                                                              • l1y apl. only

                                                David Miller has retained this law firm to repre-sent her in connection with
                                         l1er employment claims against Ruby Tuesday.                      Please direct all future
                                         correspondence, communications, and documents regal'ding this matter to our firm.
                                         Please note that Mr. Miller is agreeable to mediation.


                                                Mr. Miller' s personal contact information is: cptdmi11er@gmail.com, (352)
                                         281-2938.     Opposing counsel's contact infonnation is:                     Leigh      Tillman,
                                         ltillman@rubytuesday.com, (865) 379-5696.


                                                Our firm can be contacted at (800) 965-1570 ext. 105. Thank you in
                                         advance for your prompt attention to this matter.

      OFOOUNSEI.:                                                                                    Best regards,
      •

      ONLY UCENSID IN:
      +sc
      *aVA
        G:\

      +'-IC
      *l.L
                                                                                                      Zane Herman
      t11X
      *FL
      • .,z                              cc: David Miller
       ❖ PA
      •CO
      .t.OH
       VTN
                                                       Administrative Office: 4890 W. Kennedy Blvd. Suite 950, Tampa, F101ida 33609

                                                                       Phone: (800) 965.1570 Fax: (866) 580.7499
